Case 2:20-cv-10138-SFC-DRG ECF No. 1 filed 01/21/20        PageID.1    Page 1 of 12



Counsel for Plaintiff:
Lawrence A. Fuller, Esq.
FULLER, FULLER & ASSOCIATES, P.A.
Counsel for Plaintiff
12000 Biscayne Boulevard, Suite 502
North Miami, FL 33181
(305) 891-5199
lfuller@fullerfuller.com
and
M. J. Stephen Fox, Esq. (P32456)
FOX & ASSOCIATES
2536 Red Clover Drive SE
Ada, MI 49301
(616) 676-4300
foxlawfirm@aol.com


                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN

MARK FULTZ, Individually,             :
                                      :
            Plaintiff,                :
                                      :
vs.                                   : Case No.
                                      :
HIT PORTFOLIO I OWNER, LLC,           :
a Delaware Limited Liability Company, :
                                      :
            Defendant.                :
__________________________________ :


                                 COMPLAINT
                          (Injunctive Relief Demanded)

      Plaintiff, MARK FULTZ, Individually, on his behalf and on behalf of all

other individuals similarly situated, (sometimes referred to as “Plaintiff”), hereby
Case 2:20-cv-10138-SFC-DRG ECF No. 1 filed 01/21/20           PageID.2   Page 2 of 12



sues the Defendant, HIT PORTFOLIO I OWNER, LLC, a Delaware Limited

Liability Company (sometimes referred to as “Defendant”), for Injunctive Relief,

and attorneys’ fees, litigation expenses, and costs pursuant to the Americans with

Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”).

      1.     Plaintiff, Mark Fultz, is an individual residing in Margate, FL, in the

County of Broward.

      2.     Defendant’s property, The Hampton Inn, is located at 20600 Haggerty

Street, Northville, MI 48167, in Wayne County.

      3.     Venue is properly located in the Eastern District of Michigan because

venue lies in the judicial district of the property situs. The Defendant’s property is

located in and does business within this judicial district.

      4.     Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has

been given original jurisdiction over actions which arise from the Defendant’s

violations of Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et

seq. See also 28 U.S.C. § 2201 and § 2202.

      5.     Plaintiff Mark Fultz is a Florida resident, is sui juris, and qualifies as

an individual with disabilities as defined by the ADA. Mr. Fultz suffered a stroke

which resulted in paralysis, rendering the right side of his body immobile. He

ambulates by means of a manual wheelchair and occasionally is able to walk short

distances with the aid of a cane.



                                           2
Case 2:20-cv-10138-SFC-DRG ECF No. 1 filed 01/21/20         PageID.3   Page 3 of 12



      6.     Mr. Fultz was raised in Michigan and has relatives, including many

cousins, his son, daughter, and grandchildren, in areas of suburban Detroit.     His

son lives and works in Ann Arbor. His daughter lives in a suburb located between

Ann Arbor and Detroit.

      7.     Mark Fultz has visited the property which forms the basis of this

lawsuit from October 3 through October 4, 2019, and has reservations to return to

the property on August 26 through August 27, 2020, to take his mother on her

annual trip to visit with her great-grandchildren and to watch them play hockey,

and to avail himself of the goods and services offered to the public at the property.

The Plaintiff has encountered architectural barriers at the subject property. The

barriers to access at the property have endangered his safety.

      8.     Defendant owns, leases, leases to, or operates a place of public

accommodation as defined by the ADA and the regulations implementing the

ADA, 28 CFR 36.201(a) and 36.104. Defendant is responsible for complying with

the obligations of the ADA.        The place of public accommodation that the

Defendant owns, operates, leases or leases to is known as The Hampton Inn, and is

located at 20600 Haggerty Street, Northville, MI 48167.

      9.     Mark Fultz has a realistic, credible, existing and continuing threat of

discrimination from the Defendant’s non-compliance with the ADA with respect to

this property as described but not necessarily limited to the allegations in



                                          3
Case 2:20-cv-10138-SFC-DRG ECF No. 1 filed 01/21/20        PageID.4    Page 4 of 12



paragraph 11 of this Complaint. Plaintiff has reasonable grounds to believe that he

will continue to be subjected to discrimination in violation of the ADA by the

Defendant. Mark Fultz desires to visit The Hampton Inn, not only to avail himself

of the goods and services available at the property, but to assure himself that this

property is in compliance with the ADA so that he and others similarly situated

will have full and equal enjoyment of the property without fear of discrimination.

       10.   The Defendant has discriminated against the individual Plaintiff and

members of the corporate Plaintiff organization by denying them access to, and full

and equal enjoyment of, the goods, services, facilities, privileges, advantages

and/or accommodations of the buildings, as prohibited by 42 U.S.C. § 12182 et

seq.

       11.   The Defendant has discriminated, and is continuing to discriminate,

against the Plaintiff in violation of the ADA by failing to, inter alia, have

accessible facilities by January 26, 1992 (or January 26, 1993, if Defendant has 10

or fewer employees and gross receipts of $500,000 or less).           A preliminary

inspection of The Hampton Inn has shown that violations exist. These violations,

which were encountered or observed by Plaintiff, and which were verified by an

ADA expert, include but are not limited to:

                   Inadequate Number of Accessible Guestrooms
            a.     The Hotel does not provide the required amount of compliant
       accessible guest rooms and the accessible rooms are not dispersed among


                                         4
Case 2:20-cv-10138-SFC-DRG ECF No. 1 filed 01/21/20       PageID.5   Page 5 of 12



     the various classes of accommodations, in violation of section 224.2 of the
     Standards.

     This is a 124-room hotel. Pursuant to section 224 of the ADA Standards for
     Accessible Design, this facility must have a minimum of seven (7) guest
     rooms with mobility features to include at least two (2) guest rooms with
     roll-in showers. Additionally, this facility must have a minimum of twelve
     (12) guest rooms with communication features. They do not comply.

                 Website
           b.     The website has ADA Title III, section 302e violations.
     Section 36.302(e)(1) requires a public accommodation that owns, leases (or
     leases to), or operates a place of lodging to:

                 Modify its policies, practices, or procedures to ensure
                 that individuals with disabilities can make reservations,
                 including reservations made by telephone, in-person, or
                 through a third party, for accessible guest rooms during
                 the same hours and in the same manner as individuals
                 who do not need accessible rooms. 73 FR 34508, 34553
                 (June 17, 2008).

     The ADA recognizes that a reservations system is not intended to be an
     accessibility survey. However, specific information concerning accessibility
     features is required for each accessible room, to describe the general type of
     room (e.g., deluxe executive suite), the size and number of beds (e.g., two
     queen beds), the type of accessible bathing facility (e.g., roll-in shower),
     and communications features available in the room (e.g., alarms and visual
     notification devices).

     The website does in fact list accessible elements, but they are misleading,
     and in many cases, untruthful.

                 Parking
          c.     The three ADA designated parking spaces closest to the front
     door of the facility are at an angle that exceeds ADA limits, in violation of
     the ADA at section 502 by being on an incline exceeding 2%. This
     condition prevented Plaintiff from safely entering and exiting his vehicle.


                                       5
Case 2:20-cv-10138-SFC-DRG ECF No. 1 filed 01/21/20       PageID.6    Page 6 of 12



                 Exterior

           d.     There is no designated passenger loading zone as called for at
     section 209, 503 of the Standards. This condition prevented Plaintiff from
     safely entering and exiting his vehicle.

           e.    The side entrance to the hotel, is also the route to the pool area,
     has no accessible route for ingress and egress. This condition made it
     impossible for Plaintiff to use the side entrance and to enjoy the use of the
     pool.

                 Path of Travel

            f.     There is no clear, unobstructed 36” path of travel throughout
     the facility, as called for at 206, 402 of the Standards. This condition made
     it difficult for Plaintiff to ambulate.
                 Breakfast Area
           g.     There is no designated accessible seating in the breakfast area,
     as called for at 226, 902 of the Standards. This condition prevented
     Plaintiff from comfortably and safely enjoying a meal.
                 Business Center
           h.   The computer is mounted above the maximum height called for
     in the ADA, in violation of section 308 of the Standards. This condition
     prevented Plaintiff and other wheelchair users from using the computer.
                 Guestroom #122
           i.     The required 18” of latch side clearance to exit the room is
     lacking, in violation of section 404 of the Standards.

           j.    The roll-in shower was not ADA compliant, in violation of
     sections 224, 608, 806 of the Standards. The water controls were on the
     side wall, not on the required back wall, rendering it impossible to reach
     them from the fixed shower seat. The roll-in shower had a 1-1/2 inch lip,
     making wheelchair access difficult and dangerous.

           k.     There was no clear 36” path of travel throughout the room, in
     violation of sections 206, 402, 806 of the Standards.

                                        6
Case 2:20-cv-10138-SFC-DRG ECF No. 1 filed 01/21/20             PageID.7    Page 7 of 12




                l.    The dresser, nightstand and closet required tight grasping,
          pinching, and twisting of the wrists to open, in violation of section 309.4 of
          the Standards.

                m.     The lights in the room required tight grasping, pinching, and
          twisting of the wrists to operate, in violation of the same Standards.

                n.     The controls to open and close the window shades required
          tight grasping, pinching, and twisting of the wrists to operate in violation of
          the same Standards.

               o.     There were items mounted in the room outside the reach ranges
          allowed by the ADA at section 308 of the Standards.

                These conditions made it difficult for Plaintiff to safely use the
          guestroom and restroom without assistance.
               Maintenance
                p.    The accessible features of the facility are not maintained,
          creating barriers to access for the Plaintiff, as set forth herein, in violation
          of 28 CFR §36.211.


      12.      All of the foregoing violations are also violations of the 1991

Americans with Disabilities Act Accessibility Guidelines (ADAAG), and the 2010

Standards for Accessible Design, as promulgated by the U.S. Department of

Justice

      13.      The discriminatory violations described in paragraph 11 are not an

exclusive list of the Defendant’s ADA violations. Plaintiff requires the inspection

of the Defendant’s place of public accommodation in order to photograph and

measure all of the discriminatory acts violating the ADA and all of the barriers to


                                             7
Case 2:20-cv-10138-SFC-DRG ECF No. 1 filed 01/21/20          PageID.8    Page 8 of 12



access. The individual Plaintiff, the members of the Plaintiff group, and all other

individuals similarly situated, have been denied access to, and have been denied

the benefits of services, programs and activities of the Defendant’s buildings and

its facilities, and have otherwise been discriminated against and damaged by the

Defendant because of the Defendant’s ADA violations, as set forth above. The

individual Plaintiff, the members of the Plaintiff group and all others similarly

situated will continue to suffer such discrimination, injury and damage without the

immediate relief provided by the ADA as requested herein. In order to remedy this

discriminatory situation, the Plaintiff requires an inspection of the Defendant’s

place of public accommodation in order to determine all of the areas of non-

compliance with the Americans with Disabilities Act.

      14.    Defendant has discriminated against the individual and corporate

Plaintiff by denying them access to full and equal enjoyment of the goods,

services, facilities, privileges, advantages and/or accommodations of its place of

public accommodation or commercial facility in violation of 42 U.S.C. § 12181 et

seq. and 28 CFR 36.302 et seq.           Furthermore, the Defendant continues to

discriminate against the Plaintiff, and all those similarly situated by failing to make

reasonable modifications in policies, practices or procedures, when such

modifications are necessary to afford all offered goods, services, facilities,

privileges, advantages or accommodations to individuals with disabilities; and by



                                           8
Case 2:20-cv-10138-SFC-DRG ECF No. 1 filed 01/21/20          PageID.9   Page 9 of 12



failing to take such efforts that may be necessary to ensure that no individual with

a disability is excluded, denied services, segregated or otherwise treated differently

than other individuals because of the absence of auxiliary aids and services.

      15.     Plaintiff is without adequate remedy at law and is suffering irreparable

harm. Plaintiff has retained the undersigned counsel and is entitled to recover

attorney’s fees, costs and litigation expenses from the Defendant pursuant to 42

U.S.C. § 12205 and 28 CFR 36.505.

      16.     Defendant is required to remove the existing architectural barriers to

the physically disabled when such removal is readily achievable for its place of

public accommodation that have existed prior to January 26, 1992, 28 CFR

36.304(a); in the alternative, if there has been an alteration to Defendant’s place of

public accommodation since January 26, 1992, then the Defendant is required to

ensure to the maximum extent feasible, that the altered portions of the facility are

readily accessible to and useable by individuals with disabilities, including

individuals who use wheelchairs, 28 CFR 36.402; and finally, if the Defendant’s

facility is one which was designed and constructed for first occupancy subsequent

to January 26, 1993, as defined in 28 CFR 36.401, then the Defendant’s facility

must be readily accessible to and useable by individuals with disabilities as defined

by the ADA.




                                          9
Case 2:20-cv-10138-SFC-DRG ECF No. 1 filed 01/21/20        PageID.10   Page 10 of 12



      17.    Notice to Defendant is not required as a result of the Defendant’s

failure to cure the violations by January 26, 1992 (or January 26, 1993, if

Defendant has 10 or fewer employees and gross receipts of $500,000 or less). All

other conditions precedent have been met by Plaintiff or waived by the Defendant.

      18.    Plaintiff is without adequate remedy at law and is suffering

irreparable harm. Considering the balance of hardships between the Plaintiff

and Defendant, a remedy in equity is warranted. Furthermore, the public

interest would not be disserved by a permanent injunction. Plaintiff has

retained the undersigned counsel and is entitled to recover attorney's fees, costs

and litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205 and

28 CFR 36.505 .

      19.    Pursuant to 42 U.S.C. § 12188, this Court is provided with authority

to grant Plaintiff Injunctive Relief, including an order to require the Defendant to

alter The Hampton Inn to make those facilities readily accessible and useable to the

Plaintiff and all other persons with disabilities as defined by the ADA; or by

closing the facility until such time as the Defendant cures its violations of the

ADA. The Order shall further require the Defendant to maintain the required

assessable features on an ongoing basis, and to require the institution of a policy

that requires Defendant to maintain its accessible features.




                                         10
Case 2:20-cv-10138-SFC-DRG ECF No. 1 filed 01/21/20         PageID.11    Page 11 of 12



      WHEREFORE, Plaintiff respectfully requests:


            a.     The Court issue a Declaratory Judgment that determines that

      the Defendant at the commencement of the subject lawsuit is in violation of

      Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.


            b.     Injunctive relief against the Defendant including an order to

      make all readily achievable alterations to the facility; or to make such

      facility readily accessible to and usable by individuals with disabilities to the

      extent required by the ADA; and to require the Defendant to make

      reasonable modifications in policies, practices or procedures, when such

      modifications are necessary to afford all offered goods, services, facilities,

      privileges, advantages or accommodations to individuals with disabilities;

      and by failing to take such stops that may be necessary to ensure that no

      individual with a disability is excluded, denied services, segregated or

      otherwise treated differently than other individuals because of the absence of

      auxiliary aids and services.


            c.     An award of attorney’s fees, costs and litigation expenses

      pursuant to 42 U.S.C. § 12205.


            d.     Such other relief as the Court deems just and proper, and/or is

      allowable under Title III of the Americans with Disabilities Act.

                                          11
Case 2:20-cv-10138-SFC-DRG ECF No. 1 filed 01/21/20    PageID.12   Page 12 of 12



                                   Respectfully submitted,

Dated: January 16, 2020
                                   /s/ M. J. Stephen Fox
                                   M. J. Stephen Fox, Esq. (P32456)
                                   FOX & ASSOCIATES
                                   2536 Red Clover Drive SE
                                   Ada, MI 49301
                                   (616) 676-4300
                                   foxlawfirm@aol.com
                                   and
                                   Lawrence A. Fuller, Esq.
                                   FULLER, FULLER & ASSOCIATES, P.A.
                                   12000 Biscayne Blvd., Suite 502
                                   North Miami, FL 33181
                                   (305) 891-5199
                                   (305) 893-9505 - Facsimile
                                   lfuller@fullerfuller.com

                                   Attorneys for Plaintiff




                                     12
